DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 9, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "is a first hatch panel, further comprising at least one second hatch panel" in Lines 1-3 which renders the claim indefinite. How can a first hatch panel also comprise a second hatch panel? The examiner suggests simply defining the at least one hatch panel to comprise a first hatch panel and second hatch panel.
Claim 9 recites the limitation "the passenger" in Line 3.  There is insufficient antecedent basis for this limitation in the claim
Claim 20 recites the limitation "the overhead crown area" in Line 2.  There is insufficient antecedent basis for this limitation in the claim. Either “crown” needs to be deleted from claim 20 or added to claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 12-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carroll (US 3144224 A). Carroll discloses:
1. A bidirectional hatch for a passenger aircraft, comprising:
at least one hatch panel (5) disposed in an overhead area (“ceiling”; Column 2 Line 60) of an aircraft and capable of transitioning from a closed state (“closing this ceiling aperture”; Column 2 Line 60) to an open state (“swings down into passenger cabin”; Column 2 Line 65) when the hatch is activated, the hatch panel having an inner portion (portion of 5 facing upward when 5 is closed) and an outer portion (outer surface of 5 facing the passenger cabin when closed);
at least one ascent/descent device (9) coupled to (at 10) the inner portion, the ascent/descent device configured to deploy toward a deck (“contact the cabin floor”; Column 3 Line 28) of the aircraft when the hatch is activated, the deck located beneath the overhead area,
the ascent/descent device configured to, in its deployed state, allow at least one individual to 1) descend from the overhead area to the deck and 2) ascend (“escape hatch”; Column 1 Line 25) from the deck to the overhead area.

2. The bidirectional hatch of claim 1, further comprising:


3. The bidirectional hatch of claim 1, wherein:the deck includes at least one passenger cabin (“passenger cabin”; Column 2 Line 22) including at least one of a ceiling panel (5 on the left of Fig. 1) and an overhead bin usable by a passenger, the overhead bin accessible via a bin door;
and the outer portion (outer portion of 5 on the right of Fig. 1) is configured to appear substantially identical to at least one of the bin door and the ceiling panel (each of element 5 appear identical).

4. The bidirectional hatch of claim 3, wherein the ascent/descent device is configured to deploy into an aisle (See area between seats in Fig. 2 where 9 is) within the passenger cabin.

5. The bidirectional hatch of claim 4, wherein the aisle includes one or more of:alongitudinal aisle substantially parallel to a longitudinal or roll axis of the aircraft;
and a cross aisle (9 fits in a cross isle) substantially parallel to a lateral or pitch axis of the aircraft.

6. The bidirectional hatch of claim 1, wherein the at least one hatch panel is a first hatch panel (5 on the right of Fig. 1), further comprising:at least one second hatch panel (5 on the left of Fig. 1) configured to pivot toward an adjacent ceiling panel (3; or another of 5) of the aircraft when transitioning from the closed state to the open state.

12. The bidirectional hatch of claim 1, wherein the ascent/descent device includes at least one damper device (7) configured to regulate a rate of deployment (“cushion downward swinging”; Column 2 Line 68) of the ascent/descent device.

13. The bidirectional hatch of claim 1, wherein the hatch is capable of activation (via 25) by the individual via an activation device (20) disposed within the overhead area.

14. The bidirectional hatch of claim 1, wherein the hatch is automatically (20 starts and automatic sequence) deployable.

15. The bidirectional hatch of claim 1, wherein the hatch is remotely (open the emergency escape device from outside the aircraft”; Column 8 Line 19) deployable.

16. The bidirectional hatch of claim 1, wherein the ascent/descent device is stored behind a safety barrier (3) when not in its deployed state, the safety barrier releasable (via 20) when the hatch is activated.

18. The bidirectional hatch of claim 1, wherein the inner portion is at least partially covered by an anti-skid surface (12).

19. The bidirectional hatch of claim 1, wherein the bidirectional hatch is disposed within a monument (1).

20. The bidirectional hatch of claim 1, wherein the bidirectional hatch is disposed within an entry vestibule (1) connecting the overhead crown area and the deck.

Claims 1, and 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wentland (US 6003813 A). Wentland discloses:
1. A bidirectional hatch for a passenger aircraft, comprising:
at least one hatch panel (194+28’) disposed in an overhead area (36) of an aircraft and capable of transitioning from a closed state to an open state (see dotted and solid lines in Fig. 18) when the hatch is activated, the hatch panel having an inner portion (adjacent 98) and an outer portion (downward facing surfaces of 96);
at least one ascent/descent device (98) coupled to the inner portion, the ascent/descent device configured to deploy (98 comes down with 194) toward a deck (12) of the aircraft when the hatch is activated, the deck located beneath the overhead area,
the ascent/descent device configured to, in its deployed state, allow at least one individual to 1) descend (“swing down”; Column 7 Line 10) from the overhead area to the deck and 2) ascend from the deck to the overhead area.

7. The bidirectional hatch of claim 1, wherein the overhead area includes an overhead passenger cabin comprising one or more passenger compartments (42, 84) accessible via a corridor(40).

8. The bidirectional hatch of claim 7, wherein the inner portion is accessible from the overhead passenger cabin via a removable panel (194) disposed within the corridor.

9. The bidirectional hatch of claim 7, wherein:at least one of the one or more passenger compartments includes a bunk (42) capable of accommodating the passenger;
and the inner portion is accessible from the passenger compartment via the bunk (“false bottom”; Column 7 Line 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Wentland as applied to claim 1+16 above, and further in view of Warner (US 8152102 B2).
Warner teaches a similar hatch panel (1606 + 1501) disposed in an overhead area (see location of 200 in Fig. 9) of an aircraft and further teaches a safety barrier including a net (See Claims 6 and 7 of Warner). At the time of invention it would have been obvious to one of ordinary skill in the art to provide the safety barrier of Wentland wherein the safety barrier includes a safety net in view of the teaching of Warner. One of ordinary skill could choose between the different types of barriers since Warner provides a few different options.

Allowable Subject Matter
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M O'HARA whose telephone number is (571)270-5224.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua D Huson can be reached on (571)270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN M O'HARA/Primary Examiner, Art Unit 3642